Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 1 of 18 Page ID #:801



   1   [Counsel listed on next page.]
   2
   3
   4
   5
   6
   7
   8
   9                               UNITED STATES DISTRICT COURT
  10                           CENTRAL DISTRICT OF CALIFORNIA
  11   THOMAS SIMS II on behalf of himself        Case No. 2:20-cv-00378-PSG-AFM
       and others similarly situated,
  12                                              STIPULATED PROTECTIVE
                      Plaintiff,                  ORDER 1
  13
                vs.
  14
       UNITED PARCEL SERVICE, INC., a             Courtroom: 6A
  15   Delaware corporation; UPS, a business      Judge:     Hon. Philip S. Gutierrez
       entity unknown; and DOES 1 to 100,
  16   Inclusive,
  17                  Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27            1
               This stipulated protective Order is based substantially on the model
  28   protective order provided under Magistrate Judge Alexander F. MacKinnon’s
       Procedures.
       Case No. 5:20-cv-00117 PSG (AFMx)                    STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 2 of 18 Page ID #:802



   1   Joseph Lavi, Esq.
       jlavi@lelawfirm.com
   2   Jordan D. Bello, Esq.
   3   jbello@lelawfirm.com
       LAVI & EBRAHIMIAN, LLP
   4   8889 W. Olympic Blvd., Suite 200
       Beverly Hills, California 90211
   5   Telephone: (310) 432-0000
       Facsimile: (310) 432-0001
   6
   7   Sahag Majarian II, Esq.
       Sahagii@aol.com
   8   LAW OFFICES OF SAHAG MAJARIAN II
       18250 Ventura Boulevard
   9   Tarzana, California 91356
  10   Telephone: (818) 609-0807
       Facsimile: (818) 609-0892
  11
       Attorneys for Plaintiff
  12   THOMAS SIMS II on behalf of himself and others
       similarly situated
  13
  14   ELIZABETH A. BROWN (SB# 235429)
       JENNIFER SVANFELDT (SB# 233248)
  15   MATTHEW W. MORRIS (SB# 309741)
       CARLOS I. MARTINEZ-GARCIA (SB# 300234)
  16   lisabrown@gbgllp.com
       jensvanfeldt@gbgllp.com
  17   mattmorris@gbgllp.com
  18   carlosmartinez@gbgllp.com
       GBG LLP
  19   633 West 5th Street, Suite 3330
       Los Angeles, CA 90071
  20   Telephone: (213) 358-2810
       Facsimile: (213) 995-6382
  21
  22   Attorneys for Defendants
       UNITED PARCEL SERVICE, INC., an Ohio
  23   corporation, incorrectly sued herein as “United Parcel
       Service, Inc., a Delaware corporation” and “UPS”
  24
  25
  26
  27
  28

       Case No. 5:20-cv-00117 PSG (AFMx)                        STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 3 of 18 Page ID #:803



   1   1.       A.    PURPOSES AND LIMITATIONS
   2            Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
   6   to enter the following Stipulated Protective Order. The parties acknowledge that
   7   this Order does not confer blanket protections on all disclosures or responses to
   8   discovery and that the protection it affords from public disclosure and use
   9   extends only to the limited information or items that are entitled to confidential
  10   treatment under the applicable legal principles.
  11            B.    GOOD CAUSE STATEMENT
  12            This action is likely to involve the exchange of records and information
  13   referencing or otherwise reflecting certain business practices, internal procedures,
  14   customer information, trade secrets and other valuable research, development,
  15   commercial, financial, technical and/or proprietary information for which special
  16   protection from public disclosure and from use for any purpose other than
  17   prosecution of this action is warranted. Such confidential and proprietary materials
  18   and information consist of, among other things, confidential business or financial
  19   information, information regarding confidential business practices, or other
  20   confidential research, development, or commercial information (including
  21   information implicating privacy rights of third parties), information otherwise
  22   generally unavailable to the public, or which may be privileged or otherwise
  23   protected from disclosure under state or federal statutes, court rules, case decisions,
  24   or common law. Accordingly, to expedite the flow of information, to facilitate the
  25   prompt resolution of disputes over confidentiality of discovery materials, to
  26   adequately protect information the parties are entitled to keep confidential, to
  27   ensure that the parties are permitted reasonable necessary uses of such material in
  28   preparation for and in the conduct of trial, to address their handling at the end of the

       Case No. 2:20-cv-00378-PSG-AFM                           STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 4 of 18 Page ID #:804



   1   litigation, and serve the ends of justice, a protective order for such information is
   2   justified in this matter. It is the intent of the parties that information will not be
   3   designated as confidential for tactical reasons and that nothing be so designated
   4   without a good faith belief that it has been maintained in a confidential, non-public
   5   manner, and there is good cause why it should not be part of the public record of
   6   this case.
   7            C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
   8                  SEAL
   9            The parties further acknowledge, as set forth in Section 12.3, below, that this
  10   Stipulated Protective Order does not entitle them to file confidential information
  11   under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
  12   and the standards that will be applied when a party seeks permission from the court
  13   to file material under seal.
  14            There is a strong presumption that the public has a right of access to judicial
  15   proceedings and records in civil cases. In connection with non-dispositive motions,
  16   good cause must be shown to support a filing under seal. See Kamakana v. City
  17   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
  18   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
  19   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
  20   orders require good cause showing), and a specific showing of good cause or
  21   compelling reasons with proper evidentiary support and legal justification, must be
  22   made with respect to Protected Material that a party seeks to file under seal. The
  23   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
  24   does not—without the submission of competent evidence by declaration,
  25   establishing that the material sought to be filed under seal qualifies as confidential,
  26   privileged, or otherwise protectable—constitute good cause.
  27            Further, if a party requests sealing related to a dispositive motion or trial,
  28   then compelling reasons, not only good cause, for the sealing must be shown, and

       Case No. 2:20-cv-00378-PSG-AFM                -1-           STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 5 of 18 Page ID #:805



   1   the relief sought shall be narrowly tailored to serve the specific interest to be
   2   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
   3   2010). For each item or type of information, document, or thing sought to be filed
   4   or introduced under seal in connection with a dispositive motion or trial, the party
   5   seeking protection must articulate compelling reasons, supported by specific facts
   6   and legal justification, for the requested sealing order. Again, competent evidence
   7   supporting the application to file documents under seal must be provided by
   8   declaration.
   9            Any document that is not confidential, privileged, or otherwise protectable
  10   in its entirety will not be filed under seal if the confidential portions can be
  11   redacted. If documents can be redacted, then a redacted version for public
  12   viewing, omitting only the confidential, privileged, or otherwise protectable
  13   portions of the document, shall be filed.         Any application that seeks to file
  14   documents under seal in their entirety should include an explanation of why
  15   redaction is not feasible.
  16   2.       DEFINITIONS
  17            2.1   Action: Thomas Sims II, on behalf of himself and all others similarly
  18   situated v. United Parcel Service, Inc., et al., United States District court, Central
  19   District of California, Case No. 2:20-cv-00378-PSG-AFM.
  20            2.2   Challenging Party: a Party or Non-Party that challenges the
  21   designation of information or items under this Order.
  22            2.3   “CONFIDENTIAL” Information or Items: information (regardless of
  23   how it is generated, stored or maintained) or tangible things that qualify for
  24   protection under Federal Rule of Civil Procedure 26(c), and as specified above
  25   in the Good Cause Statement.
  26            2.4   Counsel: Outside Counsel of Record and House Counsel (as well as
  27   their support staff).
  28            2.5   Designating Party: a Party or Non-Party that designates information

       Case No. 2:20-cv-00378-PSG-AFM              -2-           STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 6 of 18 Page ID #:806



   1   or items that it produces in disclosures or in responses to discovery as
   2   “CONFIDENTIAL.”
   3            2.6   Disclosure or Discovery Material: all items or information, regardless
   4   of the medium or manner in which it is generated, stored, or maintained
   5   (including, among other things, testimony, transcripts, and tangible things), that are
   6   produced or generated in disclosures or responses to discovery in this matter.
   7            2.7   Expert: a person with specialized knowledge or experience in a
   8   matter pertinent to the litigation who has been retained by a Party or its counsel to
   9   serve as an expert witness or as a consultant in this Action.
  10            2.8   House Counsel: attorneys who are employees of a party to this
  11   Action. House Counsel does not include Outside Counsel of Record or any
  12   other outside counsel.
  13            2.9   Non-Party: any natural person, partnership, corporation, association or
  14   other legal entity not named as a Party to this action.
  15            2.10 Outside Counsel of Record: attorneys who are not employees of a
  16   party to this Action but are retained to represent or advise a party to this Action
  17   and have appeared in this Action on behalf of that party or are affiliated with a law
  18   firm that has appeared on behalf of that party, and includes support staff.
  19            2.11 Party: any party to this Action, including all of its officers,
  20   directors, employees, consultants, retained experts, and Outside Counsel of Record
  21   (and their support staffs).
  22            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  23   Discovery Material in this Action.
  24            2.13 Professional Vendors: persons or entities that provide litigation
  25   support services (e.g., photocopying, videotaping, translating, preparing exhibits
  26   or demonstrations, and organizing, storing, or retrieving data in any form or
  27   medium) and their employees and subcontractors.
  28            2.14 Protected Material: any Disclosure or Discovery Material that is

       Case No. 2:20-cv-00378-PSG-AFM              -3-           STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 7 of 18 Page ID #:807



   1   designated as “CONFIDENTIAL.”
   2            2.15 Receiving Party: a Party that receives Disclosure or Discovery
   3   Material from a Producing Party.
   4   3.       SCOPE
   5            The protections conferred by this Stipulation and Order cover not only
   6   Protected Material (as defined above), but also (1) any information copied or
   7   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   8   compilations of Protected Material; and (3) any testimony, conversations, or
   9   presentations by Parties or their Counsel that might reveal Protected Material. Any
  10   use of Protected Material at trial shall be governed by the orders of the trial
  11   judge. This Order does not govern the use of Protected Material at trial.
  12   4.       DURATION
  13            Once a case proceeds to trial, information that was designated as
  14   CONFIDENTIAL or maintained pursuant to this protective order used or
  15   introduced as an exhibit at trial becomes public and will be presumptively
  16   available to all members of the public, including the press, unless compelling
  17   reasons supported by specific factual findings to proceed otherwise are made to the
  18   trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
  19   (distinguishing “good cause” showing for sealing documents produced in
  20   discovery from “compelling reasons” standard when merits-related documents are
  21   part of court record). Accordingly, the terms of this protective order do not extend
  22   beyond the commencement of the trial.
  23   5.       DESIGNATING PROTECTED MATERIAL
  24            5.1   Exercise of Restraint and Care in Designating Material for
  25   Protection. Each Party or Non-Party that designates information or items for
  26   protection under this Order must take care to limit any such designation to
  27   specific material that qualifies under the appropriate standards. The Designating
  28   Party must designate for protection only those parts of material, documents,

       Case No. 2:20-cv-00378-PSG-AFM              -4-          STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 8 of 18 Page ID #:808



   1   items or oral or written communications that qualify so that other portions of the
   2   material, documents, items or communications for which protection is not
   3   warranted are not swept unjustifiably within the ambit of this Order. Mass,
   4   indiscriminate or routinized designations are prohibited. Designations that are
   5   shown to be clearly unjustified or that have been made for an improper
   6   purpose (e.g., to unnecessarily encumber the case development process or to
   7   impose unnecessary expenses and burdens on other parties) may expose the
   8   Designating Party to sanctions. If it comes to a Designating Party’s attention that
   9   information or items that it designated for protection do not qualify for protection,
  10   that Designating Party must promptly notify all other Parties that it is withdrawing
  11   the inapplicable designation.
  12            5.2   Manner and Timing of Designations. Except as otherwise provided in
  13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as
  14   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
  15   protection under this Order must be clearly so designated before the material is
  16   disclosed or produced.
  17            Designation in conformity with this Order requires:
  18                  (a)    for information in documentary form (e.g., paper or electronic
  19   documents, but excluding transcripts of depositions or other pretrial or trial
  20   proceedings), that the Producing Party affix at a minimum, the legend
  21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  22   contains protected material. If only a portion of the material on a page qualifies for
  23   protection, the Producing Party also must clearly identify the protected
  24   portion(s) (e.g., by making appropriate markings in the margins).
  25            A Party or Non-Party that makes original documents available for
  26   inspection need not designate them for protection until after the inspecting Party
  27   has indicated which documents it would like copied and produced. During the
  28   inspection and before the designation, all of the material made available for

       Case No. 2:20-cv-00378-PSG-AFM             -5-          STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 9 of 18 Page ID #:809



   1   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
   2   identified the documents it wants copied and produced, the Producing Party must
   3   determine which documents, or portions thereof, qualify for protection under this
   4   Order. Then, before producing the specified documents, the Producing Party must
   5   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
   6   If only a portion of the material on a page qualifies for protection, the Producing
   7   Party also must clearly identify the protected portion(s) (e.g., by making
   8   appropriate markings in the margins).
   9                  (b)    for testimony given in depositions that the Designating Party
  10   identifies the Disclosure or Discovery Material on the record, before the close of
  11   the deposition all protected testimony.
  12                  (c)    for information produced in some form other than
  13   documentary and for any other tangible items, that the Producing Party affix in a
  14   prominent place on the exterior of the container or containers in which the
  15   information is stored the legend “CONFIDENTIAL.” If only a portion or portions
  16   of the information warrants protection, the Producing Party, to the extent
  17   practicable, shall identify the protected portion(s).
  18            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
  19   failure to designate qualified information or items does not, standing alone,
  20   waive the Designating Party’s right to secure protection under this Order for such
  21   material. Upon timely correction of a designation, the Receiving Party must make
  22   reasonable efforts to assure that the material is treated in accordance with the
  23   provisions of this Order.
  24   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
  25            6.1   Timing of Challenges. Any Party or Non-Party may challenge a
  26   designation of confidentiality at any time that is consistent with the Court’s
  27   Scheduling Order.
  28            6.2   Meet and Confer. The Challenging Party shall initiate the dispute

       Case No. 2:20-cv-00378-PSG-AFM              -6-          STIPULATED PROTECTIVE ORDER
       88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 10 of 18 Page ID #:810



    1   resolution process under Local Rule 37-1 et seq.
    2            6.3   Joint Stipulation. Any challenge submitted to the Court shall be via
    3   a joint stipulation pursuant to Local Rule 37-2.
    4            6.4   The burden of persuasion in any such challenge proceeding shall be
    5   on the Designating Party. Frivolous challenges, and those made for an improper
    6   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
    7   parties) may expose the Challenging Party to sanctions. Unless the Designating
    8   Party has waived or withdrawn the confidentiality designation, all parties shall
    9   continue to afford the material in question the level of protection to which it
   10   is entitled under the Producing Party’s designation until the Court rules on the
   11   challenge.
   12   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
   13            7.1   Basic Principles. A Receiving Party may use Protected Material that is
   14   disclosed or produced by another Party or by a Non-Party in connection with
   15   this Action only for prosecuting, defending or attempting to settle this Action.
   16   Such Protected Material may be disclosed only to the categories of persons and
   17   under the conditions described in this Order. When the Action has been
   18   terminated, a Receiving Party must comply with the provisions of section 13 below
   19   (FINAL DISPOSITION).
   20            Protected Material must be stored and maintained by a Receiving Party at
   21   a location and in a secure manner that ensures that access is limited to the
   22   persons authorized under this Order.
   23            7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
   24   otherwise ordered by the court or permitted in writing by the Designating Party,
   25   a Receiving Party may disclose any information or item designated
   26   “CONFIDENTIAL” only to:
   27                  (a)    the Receiving Party’s Outside Counsel of Record in this
   28   Action, as well as employees of said Outside Counsel of Record to whom it is

        Case No. 2:20-cv-00378-PSG-AFM             -7-         STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 11 of 18 Page ID #:811



    1   reasonably necessary to disclose the information for this Action;
    2                  (b)    the officers, directors, and employees (including House
    3   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
    4   this Action;
    5                  (c)    Experts (as defined in this Order) of the Receiving Party to
    6   whom disclosure is reasonably necessary for this Action and who have signed
    7   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    8                  (d)    the court and its personnel; (e) court reporters and their staff;
    9                  (f)    professional jury or trial consultants, mock jurors, and
   10   Professional Vendors to whom disclosure is reasonably necessary for this Action
   11   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
   12   A);
   13                  (g)    the author or recipient of a document containing the
   14   information or a custodian or other person who otherwise possessed or knew the
   15   information;
   16                  (h)    during their depositions, witnesses, and attorneys for witnesses,
   17   in the Action to whom disclosure is reasonably necessary provided: (1) the
   18   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
   19   and (2) they will not be permitted to keep any confidential information unless they
   20   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
   21   otherwise agreed by the Designating Party or ordered by the court. Pages of
   22   transcribed deposition testimony or exhibits to depositions that reveal Protected
   23   Material may be separately bound by the court reporter and may not be disclosed to
   24   anyone except as permitted under this Stipulated Protective Order; and
   25            (i) any mediator or settlement officer, and their supporting personnel,
   26   mutually agreed upon by any of the parties engaged in settlement discussions.
   27   8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   28            IN OTHER LITIGATION

        Case No. 2:20-cv-00378-PSG-AFM               -8-           STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 12 of 18 Page ID #:812



    1            If a Party is served with a subpoena or a court order issued in other
    2   litigation that compels disclosure of any information or items designated in this
    3   Action as “CONFIDENTIAL,” that Party must:
    4                  (a)    promptly notify in writing the Designating Party. Such
    5   notification shall include a copy of the subpoena or court order;
    6                  (b)    promptly notify in writing the party who caused the subpoena or
    7   order to issue in the other litigation that some or all of the material covered by the
    8   subpoena or order is subject to this Protective Order. Such notification shall
    9   include a copy of this Stipulated Protective Order; and
   10                  (c)    cooperate with respect to all reasonable procedures sought to be
   11   pursued by the Designating Party whose Protected Material may be affected.
   12            If the Designating Party timely seeks a protective order, the Party served
   13   with the subpoena or court order shall not produce any information designated
   14   in this action as “CONFIDENTIAL” before a determination by the court from
   15   which the subpoena or order issued, unless the Party has obtained the
   16   Designating Party’s permission. The Designating Party shall bear the burden
   17   and expense of seeking protection in that court of its confidential material and
   18   nothing in these provisions should be construed as authorizing or encouraging a
   19   Receiving Party in this Action to disobey a lawful directive from another court.
   20   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   21            PRODUCED IN THIS LITIGATION
   22                  (a)    The terms of this Order are applicable to information
   23   produced by a Non-Party in this Action and designated as “CONFIDENTIAL.”
   24   Such information produced by Non-Parties in connection with this litigation is
   25   protected by the remedies and relief provided by this Order. Nothing in these
   26   provisions should be construed as prohibiting a Non-Party from seeking additional
   27   protections.
   28                  (b)    In the event that a Party is required, by a valid discovery

        Case No. 2:20-cv-00378-PSG-AFM              -9-          STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 13 of 18 Page ID #:813



    1   request, to produce a Non-Party’s confidential information in its possession, and
    2   the Party is subject to an agreement with the Non-Party not to produce the Non-
    3   Party’s confidential information, then the Party shall:
    4                         (1)    promptly notify in writing the Requesting Party and the
    5   Non-Party that some or all of the information requested is subject to a
    6   confidentiality agreement with a Non-Party;
    7                         (2)    promptly provide the Non-Party with a copy of the
    8   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
    9   reasonably specific description of the information requested; and
   10                         (3)    make the information requested available for
   11   inspection by the Non-Party, if requested.
   12                  (c) If the Non-Party fails to seek a protective order from this court
   13   within 14 days of receiving the notice and accompanying information, the
   14   Receiving Party may produce the Non-Party’s confidential information responsive
   15   to the discovery request. If the Non-Party timely seeks a protective order, the
   16   Receiving Party shall not produce any information in its possession or control that
   17   is subject to the confidentiality agreement with the Non-Party before a
   18   determination by the court. Absent a court order to the contrary, the Non-Party
   19   shall bear the burden and expense of seeking protection in this court of its
   20   Protected Material.
   21   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   22            If a Receiving Party learns that, by inadvertence or otherwise, it has
   23   disclosed Protected Material to any person or in any circumstance not authorized
   24   under this Stipulated Protective Order, the Receiving Party must immediately
   25   (a) notify in writing the Designating Party of the unauthorized disclosures, (b) use
   26   its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
   27   inform the person or persons to whom unauthorized disclosures were made of all
   28   the terms of this Order, and (d) request such person or persons to execute the

        Case No. 2:20-cv-00378-PSG-AFM              -10-          STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 14 of 18 Page ID #:814



    1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
    2   A.
    3   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
    4            PROTECTED MATERIAL
    5            When a Producing Party gives notice to Receiving Parties that certain
    6   inadvertently produced material is subject to a claim of privilege or other
    7   protection, the obligations of the Receiving Parties are those set forth in Federal
    8   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    9   whatever procedure may be established in an e-discovery order that provides for
   10   production without prior privilege review. Pursuant to Federal Rule of Evidence
   11   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   12   of a communication or information covered by the attorney-client privilege or
   13   work product protection, the parties may incorporate their agreement in the
   14   stipulated protective order submitted to the court.
   15   12.      MISCELLANEOUS
   16            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   17   person to seek its modification by the Court in the future.
   18            12.2 Right to Assert Other Objections. By stipulating to the entry of this
   19   Protective Order, no Party waives any right it otherwise would have to object
   20   to disclosing or producing any information or item on any ground not addressed in
   21   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   22   any ground to use in evidence of any of the material covered by this Protective
   23   Order.
   24            12.3 Filing Protected Material. A Party that seeks to file under seal any
   25   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   26   may only be filed under seal pursuant to a court order authorizing the sealing of
   27   the specific Protected Material at issue. If a Party’s request to file Protected
   28   Material under seal is denied by the court, then the Receiving Party may file the

        Case No. 2:20-cv-00378-PSG-AFM             -11-         STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 15 of 18 Page ID #:815



    1   information in the public record unless otherwise instructed by the court.
    2   13.      FINAL DISPOSITION
    3            After the final disposition of this Action, as defined in paragraph 4, within
    4   60 days of a written request by the Designating Party, each Receiving Party must
    5   return all Protected Material to the Producing Party or destroy such material. As
    6   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    7   compilations, summaries, and any other format reproducing or capturing any of
    8   the Protected Material. Whether the Protected Material is returned or destroyed,
    9   the Receiving Party must submit a written certification to the Producing Party (and,
   10   if not the same person or entity, to the Designating Party) by the 60 day deadline
   11   that (1) identifies (by category, where appropriate) all the Protected Material
   12   that was returned or destroyed and (2) affirms that the Receiving Party has
   13   not retained any copies, abstracts, compilations, summaries or any other format
   14   reproducing or capturing any of the Protected Material. Notwithstanding this
   15   provision, Counsel are entitled to retain an archival copy of all pleadings, motion
   16   papers, trial, deposition, and hearing transcripts, legal memoranda,
   17   correspondence, deposition and trial exhibits, expert reports, attorney work
   18   product, and consultant and expert work product, even if such materials contain
   19   Protected Material. Any such archival copies that contain or constitute Protected
   20   Material remain subject to this Protective Order as set forth in Section 4
   21   (DURATION)
   22   //
   23   //
   24   //
   25   //
   26   //
   27   //
   28   //

        Case No. 2:20-cv-00378-PSG-AFM              -12-          STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 16 of 18 Page ID #:816



    1   14.      VIOLATION
    2   Any violation of this Order may be punished by appropriate measures including,
    3   without limitation, contempt proceedings and/or monetary sanctions.
    4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
    5   DATED: August __, 2020
    6                                            BY:
    7
    8                                            Attorneys for Plaintiff
                                                 THOMAS SIMS II
    9
   10   DATED: August __, 2020                   GBG LLP
   11
   12                                            BY:
   13
   14                                            Attorneys for Defendants
                                                 UNITED PARCEL SERVICE, INC.
   15
   16   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   17
   18   Dated: 8/28/2020
   19   DATED:
          TED: 8/28/2020
        DAT    8/28/20
                     020
   20
   21   ____________________________________
   22   Hon. Alexander F. MacKinnon
        United States Magistrate Judge
   23
   24
   25
   26
   27
   28

        Case No. 2:20-cv-00378-PSG-AFM         -13-         STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 17 of 18 Page ID #:817



    1
    2
    3                                        EXHIBIT A
    4                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    5   I, _____________________________________[print or type full name], of
    6   ___________________ [print or type full address], declare under penalty of perjury
    7   that I have read in its entirety and understand the Stipulated Protective Order that
    8   was issued by the United States District Court for the Central District of California
    9   on [date] in the case of Thomas Sims II, on behalf of himself and all others similarly
   10   situated v. United Parcel Service, Inc., et al., United States District court, Central
   11   District of California, Case No. 2:20-cv-00378-PSG-AFM. I agree to comply with
   12   and to be bound by all the terms of this Stipulated Protective Order and I understand
   13   and acknowledge that failure to so comply could expose me to sanctions and
   14   punishment in the nature of contempt. I solemnly promise that I will not disclose in
   15   any manner any information or item that is subject to this Stipulated Protective
   16   Order to any person or entity except in strict compliance with the provisions of this
   17   Order. I further agree to submit to the jurisdiction of the United States District
   18   Court for the Central District of California for enforcing the terms of this Stipulated
   19   Protective Order, even if such enforcement proceedings occur after termination of
   20   this action. I hereby appoint _____________________ [print or type full name] of
   21   __________________________________________________ [print or type full address and
   22   telephone number] as my California agent for service of process in connection with
   23   this action or any proceedings related to enforcement of this Stipulated Protective
   24   Order.
   25   Date: _____________________________
   26   City and State where sworn and signed: _________________________________
   27   Printed name: __________________________________
   28

        Case No. 2:20-cv-00378-PSG-AFM             -14-          STIPULATED PROTECTIVE ORDER
        88761610.1
Case 2:20-cv-00378-PSG-AFM Document 54 Filed 08/28/20 Page 18 of 18 Page ID #:818



    1   Signature: _____________________________________
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Case No. 2:20-cv-00378-PSG-AFM      -15-        STIPULATED PROTECTIVE ORDER
        88761610.1
